No.

RECEe\/_;z\;) m
Thernw;urAnp@aE
blxm district

AUb 1 U LUm

Texaz“§411 U.S. 778 (1973) .......................... 4, 5

State

Bmtionv¢ State| 827Sw2d at 947 005¢’¢0¢n¢¢o¢¢nI¢¢¢¢ln¢o~¢¢¢.l¢o 6

Burns v. Kelly, 658 S.W.2d 731, 733 (Tex. App. Fort Wbrth 1983,
orig. proceeding).............. 6

carney v. state, 573 sw 2d 24 (Tex. crim. App. _1978) 4, 5
In re Perri\'-,t, 992 sw 2d 444, 446 5
Padilla v. McDanie1, 122 sw 3d 805 ('rex. crim. App. 2003).......... 1
Terrazas v. Ramirez, 829 S.W.2d 712, 713 (Tex. 1991)................ 4
Tilton v. Marshall, 925 S.W.2d 672, 682 (Tex. 1996)................. 5

Statutes

TX Code of Crim. Proc. Article 42;12 .............................. 5
'I'X Code of Crim. Proc. Article 142-12 § 21(b) ..................I"° 3' 5

TX Government Code § 22.221(b)(2007).................,............. 1

APP§§pIX To TH§ PETrTIow
The following supporting evidence is attached:

A. MOTION TO REVOKE PROBATION dated September 27, 1996/filed October 31 1996
B. ALIAS CAPIAS Filed December 12, 1996

C. TRIAL TRANSCRIPT OF REVOCATION OF PROBATION Conducted May 22, 1997 (p.240-
242)

D. MOTION TO DISMISS PROBATION & RELEASE DEFENDANT FROM PROBATION Filed
July 8, 1997

E. oFFICIAL NoTIcE FRoM coURT oF cRIMINAL APPEALS dated-February 2, 2011
F. INMATE coRREsPoNDENcE REPLY/sTATE oF TEXAS vs. QUINN MCGARY dated
Ju1y 3, 2015
snxmaggu!oF JuRIsDIcTIoN

This court possess jurisdiction pursuant to Texas Constitution, article
v, section 6 and Texas Government Code § 22.221 (b) ("Each Court of Appeals...
May issue all writs of Mandamus... against a... judge of'a district or
county court in the court of appeals district"). Tex. Gov't Code § 22.221
(b)(2007).

Padilla v. McDaniel, 122 S.W.3d 805 (Tex. Crim. App. 2003), explains
that Courts of Appeals possess mandamus authority in situations such ~
as this. In Padilla, the Court of Criminal Appeals explained that mandamus
actions in criminal cases must be filed in the Courts of Appeals, not
directly in the Court of Criminal Appeals.

sTATEM§wT oF THE cAsE Awp FAcrs

Quinn McGary was convicted of delivery of a Controlled Substance and
placed on a ten year probation (Community Supervision) November,.1993.
Unsure of the date the first writ of habeas corpus was filed, whether
in 2010 or 2011, the Court of Criminal Appeals dismissed the writ on
February 2, 2011 (See Attachment "E") stating, "Community Supervision
had not been revoked." McGary filed a writ of habeas corpus on July
9, 2012, with Memorandum In Support; On August 9, 2012, McGary wrotez
a letter to Becky Wilbanks onfthe status of 11.07.

. On the date of August 16, 2012, the Court of Criminal Appeals, on

August 17, 2012, gave McGary Notice that the writ was received and presentedi
to the Court. McGary received a card on the date of September 25, 2012

from the Court of Criminal Appeals stating, "The writ was dismissed the
Community Supervision has not been revoked.“ This was the second time

for the writs to be dismissed for same reason.

On the date of October 1, 2012, McGary filed a Motion To Vacate Judgment-
writ no; wR-36,290-07 - Cause #93F204 and it's attachments establishing
that Probation was suppose to have been Revoked and Sentence imposed.

The Motion was denied by the Court of Criminal Appeals and McGary was
notified of the denial November 7, 2012.

On April 2, 2015, McGary filed a writ of habeas corpus for out-of-
time appeal to the 5th District Court of Cass County, Texas. The writ
was received in the Court of Criminal Appeals on May 11, 2015. The Court
of Criminal Appeals Dismissed Writ for out-of-time appeal stating, "Community
Supervision had not been revoked"- WR-36,290-08 on June 3, 2015;

McGary filed a Motion For Speedy Revocation Hearing in Cause Number
93F204 on June 9, 2015, pursuant to Article 42.12, § 21 (b) of the Texas
’Code of Criminal Procedure, in which provided the Court of Cass County,
Texas, at the 5th Judicial District Court. 20 days of the filing of
the Motion to bench warrant McGary to the Court and held a Revocation
Hearing.`

McGary has provided this Court with the Attachments A, B, C, D, in
which is an unresolved issue the Court of Appeals and the Cass County
Court needs to resolve.

Judge Jack Carter, on the date of May 22, 1997, claimed to have revoked
the said Community Supervision to cause no. 93F204, in the 5th Judicial
District Court of Bowie County, Texas and supposely imposed sentence
of ten years in the Texas Department of Criminal Justice to run concurrent
' with his seventy-five year sentence. (See Attachment "C" Trial Transcript
of Revocation of Probation - p.240-241).

Cass County, Texas district Attorney filed a Mbtion To Revoke Probation
dated September 27, 1996/filed October 3, 1996 (See attachment "A")
ordering McGary to appear in Court. On October 3, 1996 a "Alias Capias"
was filed for the Sheriff to arrest McGary and deliver him to the revocation

hearing at Cass County, Texas Courthouse (See Attachment "B"). At the
bottom of same document, it states the order was released and signed
by judge Jack Carter on December 12, 1996. (See Attachment "B").

On the date of July 8, 1997, the District Attorney of Cass County,
Texas, Randal J. Lee filed a Mbtion To Dismiss Probation & Release The
Defendant From Probation, signed by Judge Jack Carter. (See Attachment
"D"). _

The Mbtion For Speedy Revocation Hearing must be Granted and a hearing
1 held in the present of McGary, due to the fact the matter at hand is
not clear. The Computer/Record do no show a sentence of ten years being
imposed, nor does it show that Community Supervision being dismissed
and McGary being released from probation. This was established throughby
Attachment "E" and other Rulings from the Court of Criminal Appeals.

The Sixth Court of Appeals must intervene by ordering the 5th District
Court Judge to make a ruling on the Mbtion For Speedy Revocation Hearing.
McGary can not proceed towards any appeals and have no?other adequate

remedies at law.
Y_IEFM@

The Relator respectfully asks the court to issue an order or a writ
of mandamus directing the lower court to rule on his pending Mbtion
For Speedy Revocation Hearing of Chapter 42¢12, § 21 (b), ideally resolving
the issues of the Motion due to the fact three different rulings have
been made and neither is factual or have been certified as the`final
judgment: (1) Judge Jack Carter claims to have revoked the probation
and imposed a ten year sentence on May 22, 1997 (See Attachment "C")
(2) Randal J. Lee, the Cass County, Texas, District Attorney, claimed
to have Dismissed the Probation & Released the Defendant from probation
July 8, 1997 (See Attachment "D"); (3) The Court of Criminal Appeals
comes back several years later, three different times, February 2, 2011

(See Attachment "E"), September 25, 2012, May 11, 2015, and claim the

Community Supervision have not been revoke and neither is final. Relator k
request the Court order the 5th District Court Judge to hold a hearing
on the Mbtion For Speedy Revocation Hearing and make a ruling or Dismiss
Cause Number 93-F-204.

ARGUMENT.AND AUTHURITIES

The Court of Appeals should issue a Mandamus to the Presiding Judge
of the 5th District Court Directing the Court to Rule on the Relator's
Motion. _

McGary respectfully asks the Court to issue a Mandamus to the presiding
judge of the 5th District Court, instructing h;mrto rule on the pending
Motion. ‘

A. The Mbtion For Speedy Revocation Hearing is Pending.

McGary understands that the District Court is busy with Civil and'

Criminal proceedings. His case is one of many, and he apologizes for
any inconvience caused. It gay be that the Court plans to rule on his
Mbtion, or has an internal procedure for doing so. He simply asks the
lower court to make a decision on the Mbtion For Speedy Revocation Hearing
so that he may proceed, or appeal the denial of his Motion.

He has tried by letter to prompt the District Court into holding a
hearing on the Motion, but has not been successful. `

B. This Petition satisfies the Requirements for Issuance of a Writ
of Mandamus.

McGary has satisfied the requirements for issuance by this court

for a writ of mandamus.
J. The Relator Has a Justiciable Interest.

McGary must show that he has a justiciable interest in the dispute§
See Terrazas v. Ramirez, 829 S.W.2d 712, 713 (Tex. 1991); Gagnon v. Scarpelli,
411 U.S. 778 (1973); Carney v. State, 573 S.W.2d 24 (Tex. Crim. App.
,1978); Barker v. Wingo, 92 S. Ct. 2182 (1972). He is currently being
held detained under an unresolved Community Supervision in which only
the Hearing on the Mbtion For Speedy Revocation Hearing can resolve.

4.

His liberty under cause no. 93F204 constitutes a justiciable interest.
2. The Relator Has a Clear Right to Relief.

McGary must show that he has a clear legal right to the performance
of a certain act. Tilton v. Marshall, 925 S.W.2d 672, 682 (Tex. 1996);
Gagnon'v. scarpeni, 411 U.s. 778 '(1973); carney v. state, 573 sw 2d
24 (Tex. crim. App. 1978); Barker v. wingo, 92 s.ct. 2182 (1972). He
is entitled to relief according to the authority of Article 42.12, §
21 (b) of the Texas Code of Criminal Procedure, on Motion by the Relator.
Until the Court make a ruling, one way or the other, McGary cannot
proceed until a ruling have been made.

3. The Relator Has Made Demand and Been Refused.

McGary must show that he asked the District Court for relief and
that the Court refused to act. In re Perritt, 992 S.W.2d 444, 446 (Tex
:1999). McGary has done so. (See Attachment "F“). Second, a proper Mbtion
Fo!$ Speedy Revocation Hearing as required by Chapter 42;12 of the Texas
Code of Criminal Procedure has been filed, yet no ruling has been made.
There unfortunately been no response. `

4. The Relator can show that the District-Court;Clearly Abused
it's Discretion. '

Originally, according to O'Connor's Texas Civil Appeals, a writ

of mandamus was issued only to compel the performance of a ministerial
duty. Since the 1950s, however, the Supreme Court has expended the writ
power to include a "clear abuse of discretion." Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992). Here, we have botht

Given events, the only act which is required is for the district court
to enter an order granting or denying McGary's Motion For Speedy Revocation
Hearing. Tex. Code of Crim. Proc. Art. 42.12 § 21 (b). lt cannot ignore
the Mbtion For Speedy Revocation Hearing.

5. Relator has no Adequate Remedy at Law.

When a party who is subject to an improper judicial decision has
no adequate remedy by appeal, mandamus will issue to correct a clear

5.

abuse of discretion or the violation of a duty imposed by law. Walker
v. Packer, 827 S.W.2d 833, 839 (Tex..1992); Buntion, 827 SW 2d at 947.
Generally, where there is a dispute issue of material fact, mandamus
relief win not be granted. see Burns v. Ke11y, 658 sw 2d'731, 733 (Tex.
App. Fort worth 1983, orig. proceeding).

McGary cannot obtain a ruling on his Motion For Speedy Revocation
Hearing without the district Court's Order granting or denying permission.
He can not appeal the denial of the Mbtion For Speedy Revocation Hearing
withou the District Court's order.

OONCLUSION

McGary understands the difficulty of operating a district court which
has many other pending civil and criminal cases. He does not wish to
cause the court an inconvenence. Yet his original Motion For Speedy
Revocation Hearing-has been pending now for almost two (2) Months. He
respectfully asks the Court of Appeals to instruct the district court
to make a fact-findings on his Motion For Speedy Revocation Hearing
so that the case may proceed.

ér
WHEREFORE, PREMISES CONSIDERED, Mr. McGary respectfully asks this court

to issue a writ of mandamus to the presiding judge of the 5th District

Court, directing a decision on McGary's pending Mbtion For Speedy Revocation

Hearing. McGary also prays for all other relief required by Justice.

Respectfully submitted this 30th day of Ju y, 2015.

‘. 6
Jer ar McGary
c/o Allred Unit 790608
2101 FM 369 North
Iowa Park, Texas'
[76367]

CERTIFICHTE OF SERVICE
I, Jerrard McGary, hereby certify that a true and correct copy of

this pleading has been mailed by U.S. Mail; postage prepaid, on this
l 30th day of July , 2015 to:

Randal J. Lee
District Attorney
Cass County, Texas
P.O. Box 510

Linden, Texas 75563

Honorable ’Becky wilbam< sr
;2 on sr

TO THE HONORABLB JUDGE OF SAID COURT:

NOW COMES the State of Texas, represented herein by her Criminal District

Attorney and would respectfully make this report concerning the above
named defendant. ‘

That on the 24th day of March, 1996, the above entitled and numbered cause
was reached and called for trial and the defendant, appearing in person by
his attorney, pleaded to the charge of DELIVERY OF A CONTROLLED SUBSTANCE

as alleged; that this court in a proper proceeding after hearing the
evidence; so

ORDERED, ADJUDGED AND DECREED. that the imposition of the sentence in this
cause be suspended during good behavior of the defendant; and that he be

placed on probation for said term of months and the specific provision that
he;

l. Commit no offense against the laws of this State or of any other State
or of the United States;

2. Avoid injurious or vicious habits;

3. Avoid persons or places of disreputable or harmful character;

4. Report to the supervision officer as directed by the judge or
supervision officer and obey all rules and regulations of the
community supervision and corrections depertment;

5. Permit the supervision officer to visit you at your home or elsewhere;

6. Work faithfully at suitable employment as far as possible; 'H

7. Remain within the limits of Cass County, Texas unless given permission
to leave therefrom; and notify the Community Supervision Officer if
his address or employment is changed, within five days from the date
change;

B. Special conditions;

a. To report weekly to the Community Supervision Office six (6)
months.

n
d
. ..»'-
.:.-.“-

'MNGSU SSV
803 03'1|:|

SV`J(B.L
080338

¢}

That subsequent to the defendant's being placed on probation he violated
the provisions of his probation in that,

l. Commit no offense against the laws of this State or of any other State
or of the United States;

on or about the lst day of September, 1996, in the County of Bowie,
State of Texas, QUINN MCGARY did then and there intentionally and
knowingly cause the death of an individual, Kendolyn Shenaye Hamilton,
by stabbing her in the neck. '

Defendant is Ordered to perform 200 community service;

QUINN MCGARY failed to perform 116 hours of community service.

HHEREFORE, the State prays that said Motion to Revoke Probation be set at a
time and place specified by this Honorable Court and the defendant herein
be cited to appear at such time and place to show cause, if any he may
have. why the probation heretofore granted in this cause should not be
revoked and sentence imposed; and the District Attorney further prays that
a WARRANT shall issue for the arrest of the defendant herein.

RMMM

Randal Lee September;Z?, 1996
Criminal District Attorney “

ON THIS the day of , 19 came to be heard the
application of the State for setting and notice herein; and it appearing
that the State is entitled to the relief sought;

IT IS THEREFORE, Ordered that the Clerk of this Court issue notice to the
defendant commanding him to appear in this Court to show cause why the
probation in this cause should not be revoked and sentence imposed: and it
is further ordered that a Warrant be issued for the arrest of the defendant
herein. -

 

ifth Judicial District
Cass County, Texas

ATTACHMENT "B"
(ALIAS cAPIAS)
December 12, 1996

ATTACHMENT " B "

______~-_-____________
___________-___________

¢-___-______~___-__________-________
_____-__~_¢----________-______

IN` a nlsTRIcT'EBG§? """ c TEXAS '
==:=:==========:=====:=::===:=:============:=:=========FR_£ `{r'£‘ggg§o&:=:=:
_ ______________________ /_~_1_1_¢_\_§ _____ C-_/_*_E_L 6 S _ §A§‘~*F“_”‘;‘___
THE sTATE oF TEXAS 969¢1:\21111\01"*
_ ' , ~vtr,sanh$
To: MCGARY, QUINN B_YMgaFuT¥

TO ANY SHERIFF OF THE STATE OF TEXAS -- GREETINGS:

YOU ARE HEREBY COMMANDED TO ARREST: MCGARY. QUINN .r
~ond h1m/her safely keenl so that you hove him/her before the Honoroble
District Court of Coss CountyJ Texos, ot the Courtnouse of sold County,
ln Linden, INSTANTER then ond there to answer The Stdte of Texos unon on

indictment pending in Sald COUFt CnUFanQ nlm/heP Wltn
DELIVERY OF A CONTROLLED SUBSTANCE (REVOCATION)

HEREIN FAIL NOT, but make due Feturh hereof to this COuPt INSTANTER.
H§gg§$$ MY HAND AND SEAL OF OFFICE Gt Linden, this 03Fd day Of October .

r\"~ -

 

 

 

 

 

 

size *"" ' ’ Becky w11banks, c1erk

gin District Clerk Coss County

§§;},/ BY llDenuty

a$zf§§§_ - _ SHERIFF'S RETURN

Come to hand the day of A.D. 19 ,

ot o'clock ___mr, dnd executed by arresting the following named person
and toklno _______________bond to oooeor
t of Coss County, os within directed, conveying to

DGFOF€ the DiStPlCt COUF
the DlStFlCt COUFt Of COSS COUntV, QS Wltnln Ot the following times and

placesly to-wlt:
NAME :DATE/TIME : PLACE & COURSE _ :MILEAGE

' `.--
`~

NOT SERVED 08 tO the fOllOWan DePSOn for FeOSOnS Set ODDOSIte name

I actually and necessarily traveled ___________mlles in the service of
mlleooe I moy have traveled in the

this wrlt, ln addition to ony other
Servlce of other writs in the some case during the some trln.

FEES: Moklnq Arrest $
Mileooe $
Tdklnc Bond $___________ Sherlff ______________County, Texos
TOTAL $ BY Denuty

 

aarunuao
Daua_/"’°`€?‘

...~2;°£/ fw

ATTACHMENT "C"
(TRIAL TRANSCRIPT OF REVOCATION OF PROBATION)

May 22, 1997 p.240_242

ATTACHMENT "C"

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

240

 

 

COURT IS ADJOURNED.-

JURY RELEASED.

MR. HOOPER: Your Honor, the Court is aware

there is a pending revocation in the Fifth District Court of

Cass County, Texas, where you preside in the other county, and

we would ask the Court based on
discussed it and conferred with
Attorney in that'county, and it-
objection to this, and we would
considered at this time so when
won't have to come back to Cass

JUDGE CARTER;

Do you understand that, Mr.

this sentence, and we have

Mr. Randy Lee, the District
is my understanding he has no
ask that this sentencing be
his sentence is served, he

County.

' McGary? You are on probation

obviously in Cass County, and basically what theyire asking me

to do is revoke the probation and run concurrent with this

sentence,

that’s what it is.

You are on a ten year sentence there, l'm sure

MR. SHEPHERD: YeS.

JUDGE CARTER:

Q. _Do you understand that and agree with that?

A.(Mr. McGary) Yes.

Q. v It will all basically run at the same time.

JUDGE cARTER,-`
MR. HooPER= No,
JUDGE cARTER=

I have of course heard all

Is there anything further?

sir.

of the evidence in this case,

 

Genny Day

Cennwd Shonhand Reponer
23 Pau| Dnve,`Texarkana,`Texas 75503

(903\ 792-0077

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

241

 

 

and take judicial notice of that evidence in this case for
the motion to revoke the matter in Cass County, and found that
he has violated probation. His probation is revoked} The
sentence will be a ten (lO) year sentence, and it will run
concurrent with his seventy-five (75) years he has in Bowie
County.

MR. HOOPER: Judge, he was also in jail for
three months.

JUDGE CARTER: I will give him credit for that

jail time. That's all.

 

Genny Day
Cennwd Shonhand Reponer
23 Pau| Drive, Texarkana, Texas 75503
l903) 792-0077

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

242

 

 

THE sTATE oF TEXAS ) '
COUNTY oF Bowie . }

I, Genny Day, Retired Official Court Reporter in and for
the Fifth District Court of Bowie County; State of Texas, do
hereby certify that the above and foregoing contains a true and
correct transcription of all portions of evidence and other
proceedings requested in writing by counsel for the Defendant
to be included in this volume of the Reporter's RecordL in the
above-styled and numbered cause, all of which occurred in open
court or in chambers and were reported by me.

wITNESS MY oFFIcIAL HAND this the 22nd day of November,

2004.

 

Genny Day, Texas CSR 1291

Expiration Date: 12-31-04

Retired Official Court Reporter

Fifth District Court, Bowie County, Texas
23 Paul Drive, Texarkana, TX. 75503

PhOne: 903-792-0077

 

Genny Day
Cenmed Shonhand Reponer
23 Pam Dnve,Texmkana,Texas 75503
(903\ 792-0077

 

ATTACHMENT "D"
(MoTIoN To DISMISS PRoBATIoN a RELEASE THE DEFENDANT
FRoM PRoBATIoN)
Juiy 8, 1997

ATTACHMENT " D ".

CAUSE NO. 93~F~20j

THE s'rA'rE or 'rsxAs § IN 'rm=.' nIs'rRIc'r coun'r
vs. § or cass couNTy, TEXAS

m ,.

QuINN McGARY § FIFTH Junrc:c nm'rn§m§m

' Err'~>‘  -‘m

CJ :;§3 :! :